DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
35 USC § 112(a)
Applicant’s arguments, see remarks, amended claims, and amended specification, filed 2/28/2022, with respect to claims 18-20 have been fully considered and are persuasive.  The rejection of claim 18-20 under 35 U.S.C. 112(a) has been withdrawn. 

35 USC § 103
Applicant’s arguments with respect to claim(s) 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, applicant has raised arguments to the one-year grace period for disclosures made by the inventors of a claimed invention under pre-AIA  35 U.S.C. 102(a). The examiner notes that Tichauer et al. (“Improved tumor contrast achieved by single time point dual-reporter fluorescence imaging” June 2012) contains four additional coauthors (Samkoe, Secton, Gunn, and Hasan) that are not joint inventors on the pending application as admitted by the applicant on pages 16-17 of the remarks. Further, of the joint inventors, only Tichauer and Pogue are co-authors on the Tichauer reference contrary to applicant’s assertion that the art “was published by all coinventors of the pending application.” Thus, the Tichauer reference is treated as prior art under pre-AIA  35 U.S.C. 102(a) as per MPEP 2132.01.
An inventor's or at least one joint inventor's disclosure of his or her own work within the year before the application filing date cannot be used against the application as prior art under pre-AIA  35 U.S.C. 102(a). In re Katz, 687 F.2d 450, 215 USPQ 14 (CCPA 1982) (discussed below). Therefore, where the inventor or at least one joint inventor is one of the co-authors of a publication cited against the application, the publication may be removed as a reference by the filing of affidavits made out by the other authors establishing that the relevant portions of the publication originated with, or were obtained from, the inventor or at least one joint inventor. Such affidavits are called disclaiming affidavits. Ex parte Hirschler, 110 USPQ 384 (Bd. App. 1952). The rejection can also be overcome by submission of a specific declaration by the inventor or at least one joint inventor establishing that the article is describing the inventor's own work. In re Katz, 687 F.2d 450, 215 USPQ 14 (CCPA 1982). However, an affidavit or declaration under 37 CFR 1.132 that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017) (finding that a declaration submitted by inventor Campbell insufficient to establish that he and Guth (now deceased) were the inventors of the subject matter disclosed in a patent naming Campbell, Guth, Danziger, and Padron as inventors because "[n]othing in the declaration itself, or in addition to the declaration, provides any context, explanation, or evidence to lend credence to the inventor's bare assertion" and more than twenty years had passed since the alleged events occurred. Id. at 1345; 123 USPQ2d at 1149.). However, if there is evidence that the co-author has refused to disclaim inventorship and believes himself or herself to be an inventor, the inventor's affidavit or declaration will not be enough to establish that the inventor or the at least one joint inventor is the sole inventor of the subject matter in the article and the rejection will stand. Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982) (discussed below). It is also possible to overcome the rejection by adding the coauthors as joint inventors to the application if the requirements of 35 U.S.C. 116, third paragraph, are met. In re Searles, 422 F.2d 431, 164 USPQ 623 (CCPA 1970). MPEP 2132.01. I.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 18 and 20-21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tichauer et al. (“Dual-tracer background subtraction approach for fluorescent molecular tomography” January 2013), hereinafter “Tichauer ’13.”
Regarding claim 20, Tichauer ‘13 discloses a system for generating three dimensional images of bound fluorophore concentrations in tissue from difference data of the fluorescence response of a nontargeted fluorophore subtracted from the fluorescence response of a targeted fluorophore, the targeted and nontargeted fluorophores being different (“Dual-tracer background subtraction approach for fluorescent molecular tomography” Title; “We present a dual-tracer background subtraction approach, wherein signal from the uptake of an untargeted tracer is subtracted from targeted tracer signal prior to image reconstruction, resulting in maps of targeted tracer binding.” Abstract; “an approach is proposed wherein the uptake of a second, untargeted fluorescent tracer is used to subtract off the nonspecific uptake of a simultaneously injected targeted fluorescent tracer… the untargeted tracer fluorescence data can be used as a scaled surrogate of the unbound component of the targeted tracer uptake, allowing a means of subtracting off the unbound (background) signal.” 1 Introduction; “If m optical measurements are made and the interrogated spatial domain is discretized into n volume elements (e.g., finite elements or rectilinear voxels), the linear problem can be expressed as a matrix equation mapping the n-by-1 fluorescence yield vector, xi (where i=T represents the notation for data from a targeted tracer and i=U is notation for an untargeted tracer), to the m-by-1 data vector, di, composed of fluorescence measured at select source-detector pair positions on the surface of the imaging domain at targeted and untargeted tracer wavelengths, λi: Jixi=di 2.1. Dual-Tracer Background Subtraction), comprising:
a first apparatus configured for generating and illuminating tissue with light selectable between a nontargeted stimulus wavelength and a targeted stimulus wavelength (“The dual-tracer background subtraction approach introduced in this study assumes this linearity hypothesis holds at two wavelengths of interest, namely the excitation wavelengths of a targeted and an untargeted fluorescent tracer.” 2.1. Dual-Tracer Background Subtraction; “A schematic of the dual-wavelength version of the system is presented in Fig. 3(a). In brief, the FT system is a noncontact fan-beam geometry system using two pulsed-diode lasers (Picoquant, Berlin, Germany): one centered at 635 nm and the other centered at 755 nm.” 3.2. Imaging System and Data Processing, Fig. 3(a); “EGFR-targeted tracer, IRDye 800CW-EGF (LI-COR Biosciences, Lincoln, Nebraska) was employed and Alexa Fluor 647 was employed as the untargeted tracer” 3.4. Animal Experiments; “Reconstruction based on only the targeted tracer excitation wavelength data is shown in (a), (d), (h), and (l), reconstruction based on only the untargeted tracer excitation wavelength data is shown in (b), (e), (i), and (m), and the dual-tracer background subtraction image is shown in (c), (f), (j), and (n).” Fig. 6);
photodetector apparatus adaptable to capture nontargeted emissions data at a nontargeted set of emission wavelengths while the tissue is illuminated with light of the nontargeted stimulus wavelength, and to capture targeted emissions data at a targeted set of emission wavelengths while tissue is illuminated with light of the targeted stimulus wavelength (“We present a dual-tracer background subtraction approach, wherein signal from the uptake of an untargeted tracer is subtracted from targeted tracer signal prior to image reconstruction, resulting in maps of targeted tracer binding.” Abstract; “When exciting fluorescent molecules within a biological tissue, the measurement of reemitted fluorescent light at the surface can be considered linear with respect to the fluorophore concentration… at two wavelengths of interest, namely the excitation wavelengths of a targeted and an untargeted fluorescent tracer.” 2.1. Dual-Tracer Background Subtraction; “To test out the dual-tracer background subtraction approach in phantom and animal studies, fluorescence from targeted and untargeted fluorescent tracers was imaged on a micro-computed tomography-guided time-domain FT system... A schematic of the dual-wavelength version of the system is presented in Fig. 3(a). In brief, the FT system is a noncontact fan-beam geometry system using two pulsed-diode lasers (Picoquant, Berlin, Germany): one centered at 635 nm and the other centered at 755 nm… Opposite the excitation source on the gantry were five detection channels separated by 22.5 deg and focused to the center of the gantry. The collected signal at each of these five positions was separated into two channels, respectively, to monitor transmitted excitation light and fluorescent light, simultaneously. The filters employed in the fluorescence channels were custom-designed multiple notch filters (Chroma Technologies, Bellows Falls, Vermont) having high attenuation in 10-nm bandwidths centered at the two laser wavelengths to effectively remove excitation light from the path while allowing fluorescent light from both tracers to pass through to the TCSPC-controlled PMT detectors.” 3.2 Imaging System and Data Processing, Fig. 3(a)*), where at least 
the nontargeted and targeted stimulus wavelength are different wavelengths (“The dual-tracer background subtraction approach introduced in this study assumes this linearity hypothesis holds at two wavelengths of interest, namely the excitation wavelengths of a targeted and an untargeted fluorescent tracer.” 2.1. Dual-Tracer Background Subtraction; “A schematic of the dual-wavelength version of the system is presented in Fig. 3(a). In brief, the FT system is a noncontact fan-beam geometry system using two pulsed-diode lasers (Picoquant, Berlin, Germany): one centered at 635 nm and the other centered at 755 nm.” 3.2. Imaging System and Data Processing, Fig. 3(a)), and 
the nontargeted and targeted emissions wavelengths are different wavelengths (“If the simultaneously injected untargeted tracer (fluorescing at a different wavelength: typically >50 nm peak-to-peak separation) is assumed to have similar delivery characteristics to the targeted tracer, the background distribution of the targeted tracer can be approximated to be a linear function of the background distribution of the untargeted tracer.” 2.1. Dual-Tracer Background Substraction; “Much of the particulars of the system have been covered in depth previously,27,28 however, some significant changes were made to the system to permit the simultaneous imaging of two fluorophores emitting at two different wavelengths.” 3.2. Imaging System and Data Processing; “an EGFR-targeted tracer, IRDye 800CW-EGF (LI-COR Biosciences, Lincoln, Nebraska) was employed and Alexa Fluor 647 was employed as the untargeted tracer” 3.4. Animal Experiments; “Reconstruction based on only the targeted tracer excitation wavelength data is shown in (a), (d), (h), and (l), reconstruction based on only the untargeted tracer excitation wavelength data is shown in (b), (e), (i), and (m), and the dual-tracer background subtraction image is shown in (c), (f), (j), and (n).” Fig. 6; see also Figure 7);
a memory configured to store the nontargeted emissions data and the targeted emissions data (“open-source software, NIRFAST (nirfast.org)” 3.1. Simulations; “The same regularization parameter and stopping criterion were used in all cases and the reconstructions were performed with NIRFAST.” 3.1. Simulations; “The phantom was then imaged on the dual-wavelength fluorescent tomography system at 64 source positions about its circumference (corresponding to 320 source-detector pairs). Data were averaged for 5 s at each source position, yielding a total scan time of 12 min. NIRFAST reconstructions were carried out on the raw Born-ratio data at the IRDye 800CW wavelength, the raw Born-ratio data at the Alexa Fluor 647 wavelength, and using the dual-tracer background subtraction approach governed by Eq. (6) where the IRDye 800CW data was substituted for dT and the Alexa Fluor 647 data was substituted for dU.” 3.3. Phantom Experiments; “The imaging protocol and reconstructions were carried out in the same manner as described in the Methods at 4 h post tracer-injection in one tumor mouse and both controls, and at 24 h postinjection in a second tumor mouse (the mouse imaging required removal of data projections that intersected with the mouse bed).” 3/4/ Animal Experiments); 
a processor configured with machine readable code in the memory (“open-source software, NIRFAST (nirfast.org)” 3.1. Simulations; “The same regularization parameter and stopping criterion were used in all cases and the reconstructions were performed with NIRFAST.” 3.1. Simulations; “The phantom was then imaged on the dual-wavelength fluorescent tomography system at 64 source positions about its circumference (corresponding to 320 source-detector pairs). Data were averaged for 5 s at each source position, yielding a total scan time of 12 min. NIRFAST reconstructions were carried out on the raw Born-ratio data at the IRDye 800CW wavelength, the raw Born-ratio data at the Alexa Fluor 647 wavelength, and using the dual-tracer background subtraction approach governed by Eq. (6) where the IRDye 800CW data was substituted for dT and the Alexa Fluor 647 data was substituted for dU.” 3.3. Phantom Experiments; “The imaging protocol and reconstructions were carried out in the same manner as described in the Methods at 4 h post tracer-injection in one tumor mouse and both controls, and at 24 h postinjection in a second tumor mouse (the mouse imaging required removal of data projections that intersected with the mouse bed).” 3.4. Animal Experiments);
the machine readable code comprising instructions for reconstructing bound fluorophore concentrations of a voxel-based three dimensional model of distribution of bound targeted fluorophore concentration in tissue from difference data derived by subtracting the nontargeted emissions data from the targeted emissions data acer background subtraction approach, wherein signal from the uptake of an untargeted tracer is subtracted from targeted tracer signal prior to image reconstruction, resulting in maps of targeted tracer binding.” Abstract; “an approach is proposed wherein the uptake of a second, untargeted fluorescent tracer is used to subtract off the nonspecific uptake of a simultaneously injected targeted fluorescent tracer… the untargeted tracer fluorescence data can be used as a scaled surrogate of the unbound component of the targeted tracer uptake, allowing a means of subtracting off the unbound (background) signal.” 1 Introduction; “If m optical measurements are made and the interrogated spatial domain is discretized into n volume elements (e.g., finite elements or rectilinear voxels), the linear problem can be expressed as a matrix equation mapping the n-by-1 fluorescence yield vector, xi (where i=T represents the notation for data from a targeted tracer and i=U is notation for an untargeted tracer), to the m-by-1 data vector, di, composed of fluorescence measured at select source-detector pair positions on the surface of the imaging domain at targeted and untargeted tracer wavelengths, λi: Jixi=di 2.1. Dual-Tracer Background Subtraction).

Regarding claim 18, Tichauer ’13 discloses apparatus configured for administering a contrast agent (“To test out the applicability of the dual-tracer background subtraction approach in an in vivo experiment, targeted and untargeted tracer concentrations were intravenously injected into eight athymic mice, six with human glioma tumors implanted in their left cerebral hemisphere, and two control mice.” 3.4. Animal Experiments), the apparatus configured for administering a contrast agent containing a contrast agent comprising:
a first contrast agent comprising a tissue-selective agent comprising a targeted fluorophore (“an EGFR-targeted tracer, IRDye 800CW-EGF (LI-COR Biosciences, Lincoln, Nebraska) was employed.” 3.4. Animal Experiments); and
a second contrast agent comprising a nontargeted fluorophore (“Alexa Fluor 647 was employed as the untargeted tracer.” 3.4. animal Experiments);
wherein the first fluorophore emits light of the targeted emissions wavelength when stimulated by light of the targeted stimulus wavelength, and the nontargeted fluorophore emits light of the nontargeted emissions wavelength when stimulated by light of the nontargeted stimulus wavelength (“We present a dual-tracer background subtraction approach, wherein signal from the uptake of an untargeted tracer is subtracted from targeted tracer signal prior to image reconstruction, resulting in maps of targeted tracer binding.” Abstract; “an approach is proposed wherein the uptake of a second, untargeted fluorescent tracer is used to subtract off the nonspecific uptake of a simultaneously injected targeted fluorescent tracer… the untargeted tracer fluorescence data can be used as a scaled surrogate of the unbound component of the targeted tracer uptake, allowing a means of subtracting off the unbound (background) signal.” 1 Introduction; “The dual-tracer background subtraction approach introduced in this study assumes this linearity hypothesis holds at two wavelengths of interest, namely the excitation wavelengths of a targeted and an untargeted fluorescent tracer… “If the simultaneously injected untargeted tracer (fluorescing at a different wavelength: typically >50 nm peak-to-peak separation) is assumed to have similar delivery characteristics to the targeted tracer, the background distribution of the targeted tracer can be approximated to be a linear function of the background distribution of the untargeted tracer… If m optical measurements are made and the interrogated spatial domain is discretized into n volume elements (e.g., finite elements or rectilinear voxels), the linear problem can be expressed as a matrix equation mapping the n-by-1 fluorescence yield vector, xi (where i=T represents the notation for data from a targeted tracer and i=U is notation for an untargeted tracer), to the m-by-1 data vector, di, composed of fluorescence measured at select source-detector pair positions on the surface of the imaging domain at targeted and untargeted tracer wavelengths, λi: Jixi=di” 2.1. Dual-Tracer Background Subtraction; “A schematic of the dual-wavelength version of the system is presented in Fig. 3(a). In brief, the FT system is a noncontact fan-beam geometry system using two pulsed-diode lasers (Picoquant, Berlin, Germany): one centered at 635 nm and the other centered at 755 nm.” 3.2. Imaging System and Data Processing, Fig. 3(a); “Much of the particulars of the system have been covered in depth previously,27,28 however, some significant changes were made to the system to permit the simultaneous imaging of two fluorophores emitting at two different wavelengths.” 3.2. Imaging System and Data Processing; “an EGFR-targeted tracer, IRDye 800CW-EGF (LI-COR Biosciences, Lincoln, Nebraska) was employed and Alexa Fluor 647 was employed as the untargeted tracer” 3.4. Animal Experiments; “Reconstruction based on only the targeted tracer excitation wavelength data is shown in (a), (d), (h), and (l), reconstruction based on only the untargeted tracer excitation wavelength data is shown in (b), (e), (i), and (m), and the dual-tracer background subtraction image is shown in (c), (f), (j), and (n).” Fig. 6; see also Figure 7).

Regarding claim 21, Tichauer ’13 discloses the machine readable code comprises instructions to scale an emissions data selected from the group selected from the nontargeted emissions data and the targeted emissions data prior to subtracting the nontargeted emissions data from the targeted emissions data (“the untargeted tracer fluorescence data can be used as a scaled surrogate of the unbound component of the targeted tracer uptake, allowing a means of subtracting off the unbound (background) signal.” 1. Introduction; “scaling coefficient, c” 2.1. Dual-Tracer Background Substraction; “One component of the approach is that it requires optimization of the scaling factor, c. As discussed in Sec. 2, c accounts for any scaling differences between the targeted tracer dataset and the background dataset (whether it is a forward model of homogenous background, as in this case, or the distribution of a second untargeted tracer, discussed below).” 3. Results and Discussion; “The dual-tracer background subtraction approach requires a determination of the optimal scaling factor, “c”, to normalize the untargeted tracer dataset to the targeted tracer dataset.” Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tichauer ‘13 as applied to claim 20 above, and further in view of Leblond et al. (U.S. Pub. No. 2011/0275932), hereinafter “Leblond.”

Regarding claim 19, Tichauer ’13 may not explictly disclose the first contrast agent is a prodrug metabolizable into the targeted fluorophore.
However, in the same field of endeavor of fluorescence imaging, Leblond teaches the first contrast agent is a prodrug metabolizable into the targeted fluorophore (“it is known that some prodrugs, such as 5-aminolevulinic acid (5-ALA) can be metabolized into fluorescent compounds to a greater extent in some tumor tissues than in surrounding normal stroma. Marking of tumors with 5-ALA metabolites and using resultant fluorescence at the surface of an operative site to guide surgery has been reported in the literature” Leblond, [0012]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted Tichaeur’s disclosure of a targeted first fluorophore with Leblond’s teaching of 5-ALA as Leblond explictly states that “5-ALA may also be usable to locate tumors in other organs. In particular, 5-ALA has been shown to be preferentially metabolized into protoporphyrin IX in tumors of the prostate as compared to protoporphyrin IX production in surrounding normal prostate tissue. This may offer the opportunity to remove the prostate tumors with reduced risk of damaging nerves responsible for penile sensation and erection; thereby preserving functions thought important by many patients” (Leblond, [0057]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tichauer et al. (“Computed tomography-guided time-domain diffuse fluorescence tomography in small animals for localization of cancer biomarkers” July 2012) discloses a system for generating a 3D tomographic distribution of a fluorescent contrast agent employing a first and second contrast agent comprising a first target fluorophore and a second untargeted fluorophore of different excitation and emission wavelengths and involves subtracting the nontargeted emissions data from the targeted emissions data.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793